MEMORANDUM *
We have jurisdiction pursuant to 28 U.S.C. § 1291. The decision of the district court is AFFIRMED.
Appellant (“Mr. Gardner”) argues that Article III courts do not have jurisdiction to interpret or apply the property clause of Article IV of the United States Constitution with respect to citizens of admitted states. With a wealth of legal learning, Gardner has sought to demonstrate the soundness of his contentions. If he were right, it would be a jurisprudential revolution. Only the United States Supreme Court has the power to make such a fundamental readjustment of the law. We have considered Mr. Gardner’s arguments and hold that the district court properly exercised jurisdiction over this case, which arose under the “Laws of the United States.” U.S. Const. Art. Ill, § 2. Article III courts are empowered to interpret the Property Clause of Article IV of the United States Constitution and the laws and regulations promulgated by Congress pursuant to Article IV. See, e.g., United States v. Gardner, 107 F.3d 1314 (9th Cir.1997) (interpreting Property Clause). The Appellant presents no facts supporting his other allegations of constitutional violations. AFFIRMED

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.